11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


In the interest of J.R.I.,                  * From the County Court at Law
a child,                                      of Midland County,
                                              Trial Court No. FM 56,350.

No. 11-15-00101-CV                          * September 17, 2015

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.